Citation Nr: 1202158	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-18 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from January 1984 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The Veteran was scheduled to present testimony before a traveling Veterans Law Judge in May 2011, but he failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Veteran's hearing request is considered to be withdrawn.  See 38 C.F.R. § 20.704 (2011).

The issue has been characterized as indicated on the title page to comport with the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records document that his left foot was partially run over by a vehicle in July 1998.  He complained of left foot pain when initially treated for this crush injury in July 1998 and again in September 1998 and October 1998.

At a pre-discharge service examination in May 2007, the Veteran reported a history of recurrent left foot pain since 1983 when a Jeep ran over his foot, and he reported that he still had occasional left foot pain.

At a pre-discharge VA general medical examination in August 2007, the Veteran reported that in 1998, while moving a missile, his left foot was twisted by partially being run over by a piece of loading equipment, and he stated that he was diagnosed with a sprain at that time.  He complained of occasional pain with walking and standing, and some stiffness in the morning.  The examiner diagnosed the Veteran with a left foot contusion, resolved with no significant residuals.

The Veteran continues to complain of current left foot pain and stiffness.

On his June 2009 VA Form 9, the Veteran stated that he receives treatment from a private physician (Dr. Josten).  Attempts should be made to obtain all available treatment records from Dr. Josten.

The Veteran should be scheduled for a VA foot examination to obtain an opinion regarding the relationship between any current left foot disability and any incident of his military service.

The Veteran should be sent an updated VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him that a disability rating and effective date will be assigned if service connection is awarded, to include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an updated VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him that a disability rating and effective date will be assigned if service connection is awarded, to include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Request a properly executed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, from the Veteran for Dr. Josten.  Upon receipt of such, take appropriate action to contact Dr. Josten and obtain all available records related to treatment of the Veteran.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

3.  Schedule the Veteran for a VA foot examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left foot disability is related to any incident of the Veteran's military service.  The examiner is to consider the left foot crush injury and the subsequent complaints of left foot pain documented in the service treatment records.  A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

